Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 , 11 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being ANTICIPATED By 
Harris(7108453) discloses a seismic foundation framer comprising a frame having:

a)    a top;
b)    a bottom;
c)    a first side;
)    a second side;
e)    a first surface;
f)   a second surface;
g)    a perimeter; and

    PNG
    media_image1.png
    660
    787
    media_image1.png
    Greyscale

h)    a plurality of rebar retainers 132 configured a pre-engineered offset distance from the exterior perimeter of the frame, each rebar retainer comprising a retaining protrusion to accurately secure rebar with a length axis of the rebar extending through the reinforcing frame from a first surface 132 to a second surface 126/124, and
wherein the perimeter has a rebar retainer indentation for accurately receiving rebar into the rebar retainer
i)    at least one rebar opening in 132/126/124 the first side of the frame; and
i) at least one rebar opening in the second side of the frame; wherein the at least one rebar opening 132/126/124  in the first side of the frame and the at least one rebar


Claim 2, 6, 14 objection

Claim 11.    
Harris beginning columnn 42  discloses  seismic foundation framer of claim [[2]]1, wherein the ribbon consists of seismic foundation framer comprises a polymer.
Claim 19.    
Harris disloses a seismic foundation framer of claim 1, wherein the seismic foundation framer 1 00  is freestanding wherein the seismic foundation framer will stand upright on the bottom without additional support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARRIS.
Claim 12.   
 Harris  discloses the seismic foundation framer of claim [[2]]1, wherein the ribbon does not consists of a  seismic foundation framer comprises basalt.
Claim 13 

Allowable Subject Matter
Claims 2, 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims, 22, 26, 30, 41, 43, 44, 47, 48, 50-, 51, 68-69 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE E CHAPMAN whose telephone number is (571)272-6841.  The examiner can normally be reached on Mon-Friday 3:30-10:30pm, Friday 3;30-8;30pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian MATTEI can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE E CHAPMAN/Primary Examiner, Art Unit 3635